COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION


Cause Number:            01-18-00267-CV
Trial Court Cause
Number:                  2015-73364
Style:                   Richard Culotta and Shannon Culotta
                         v. Doubletree Hotels LLC, Doubletree Management LLC, Hilton Inns
                         LLC, Hilton Resorts Corporation, Hilton Properties, Ltd. and Gal-Tex
                         Hotel Corporation
Date motion filed*:      December 17, 2018
Type of motion:          Motion for Leave to Supplement Brief
Party filing motion:     Appellants Richard Culotta and Shannon Culotta


      Appellants filed a motion for leave to supplement their brief on December 17, 2018. That
same day, Appellants filed their supplemental brief. Appellees responded to the motion on
December 21, 2018.


       Appellants’ motion for leave to supplement brief is GRANTED. Appellants’
supplemental brief is accepted.


       Appellees may file an amended or supplemental brief in response to Appellants’
supplemental brief. Any responsive brief must be filed no later than February 4, 2019.


Judge’s signature: /s/ Sarah Beth Landau
                          Acting individually        Acting for the Court


Date: January 15, 2019